Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9, 17 and 19 are canceled. 
Claims 1-8, 10-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference METINFO (CN110246726A) discloses “A low-voltage electrical waterproof button used in a humid environment is generally a contact button, which is mainly composed of a button, a housing, a rubber seal and a switch, wherein the switch is disposed in the housing, the button is located outside the housing, and the corresponding button of the housing The position is provided with a hole, the rubber seal is fixed in the hole, and the waterproof function of sealing and isolation is achieved between the button and the button switch, and the rubber seal has a convex contact on the switch. When the switch needs to be triggered, the button is pressed, and its action is transmitted to the button switch via the protrusion of the rubber seal, which triggers the switch action”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, wherein the second magnetic component comprises: a detector, configured to generate the magnetic signal when a distance to the first magnetic component changes: a signal converter, connected to the detector, and configured to: convert the magnetic signal into a first voltage signal by using a first sub-converter when a direction of the magnetic signal is consistent with a preset direction, and convert the magnetic signal into a second voltage signal by using a second sub-converter when the direction of the magnetic signal is opposite to the preset direction; and a controller, connected to the signal converter, and configured to: generate a first driving signal when the first voltage signal satisfies a preset condition, wherein an electronic device executes functions corresponding to the push-button structure according to the first driving signal, and generate a second driving signal when the second voltage signal satisfies the preset condition, wherein the electronic device stops executing the functions corresponding to the push-button structure according to the second driving signal.

With respect to independent claim 10, the closest prior art reference METINFO (CN110246726A) discloses “A low-voltage electrical waterproof button used in a humid environment is generally a contact button, which is mainly composed of a button, a housing, a rubber seal and a switch, wherein the switch is disposed in the housing, the button is located outside the housing, and the corresponding button of the housing The position is provided with a hole, the rubber seal is fixed in the hole, and the waterproof function of sealing and isolation is achieved between the button and the button switch, and the rubber seal has a convex contact on the switch. When the switch needs to be triggered, the button is pressed, and its action is transmitted to the button switch via the protrusion of the rubber seal, which triggers the switch action”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, wherein the second magnetic component comprises: a detector, configured to generate the magnetic signal when a distance to the first magnetic component changes: a signal converter, connected to the detector, and configured to: convert the magnetic signal into a first voltage signal by using a first sub-converter when a direction of the magnetic signal is consistent with a preset direction, and convert the magnetic signal into a second voltage signal by using a second sub-converter when the direction of the magnetic signal is opposite to the preset direction; and a controller, connected to the signal converter, and configured to: generate a first driving signal when the first voltage signal satisfies a preset condition, wherein the electronic device executes functions corresponding to the push-button structure according to the first driving signal, and generate a second driving signal when the second voltage signal satisfies the preset condition, wherein the electronic device stops executing the functions corresponding to the push-button structure according to the second driving signal.

With respect to independent claim 18, the closest prior art reference METINFO (CN110246726A) discloses “A low-voltage electrical waterproof button used in a humid environment is generally a contact button, which is mainly composed of a button, a housing, a rubber seal and a switch, wherein the switch is disposed in the housing, the button is located outside the housing, and the corresponding button of the housing The position is provided with a hole, the rubber seal is fixed in the hole, and the waterproof function of sealing and isolation is achieved between the button and the button switch, and the rubber seal has a convex contact on the switch. When the switch needs to be triggered, the button is pressed, and its action is transmitted to the button switch via the protrusion of the rubber seal, which triggers the switch action”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, wherein executing functions corresponding to the push-button structure based on the magnetic signal comprises: converting the magnetic signal into a first voltage signal when a direction of the magnetic signal is consistent with a preset direction, and generating a first driving signal when the first voltage signal satisfies a preset condition, wherein the electronic device executes the functions corresponding to the push-button structure according to the first driving signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836